FILED
                           NOT FOR PUBLICATION                              JUL 16 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DONROY B. WALKER,                                No. 12-35478

              Petitioner - Appellant,            D.C. No. 1:09-cv-01414-CL

  v.
                                                 MEMORANDUM*
MARK NOOTH,

              Respondent - Appellee.


                  Appeal from the United States District Court
                           for the District of Oregon
                 Owen M. Panner, Senior District Judge, Presiding

                             Submitted July 11, 2013**
                                Portland, Oregon

Before: PREGERSON, MURGUIA, and CHRISTEN, Circuit Judges.

       An Oregon jury convicted Walker of first-degree sexual abuse and first-

degree unlawful sexual penetration. After exhausting his state remedies, Walker

filed a federal habeas corpus petition, which the district court denied. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction over Walker’s appeal pursuant to 28 U.S.C. §§ 1291 and 2253, and we

affirm.

      The Oregon courts’ decision that Walker was not “in custody” for Miranda

purposes was not “so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility of

fairminded disagreement.” Harrington v. Richter, 131 S. Ct. 770, 786–87 (2011).

Rather, that decision fell well “within the matrix” of clearly established Supreme

Court authority. Yarborough v. Alvarado, 541 U.S. 652, 665 (2004). The

detectives drove an unmarked police car and approached Walker with a congenial

tone; Walker consented to the interview; the detectives did not transport Walker to,

or ask him to appear at, the police station; the interview took place in a large

parking lot in Walker’s neighborhood in the middle of the day; the detectives told

Walker that he was not under arrest and was free to leave at any time; and the

detectives let Walker leave at the end of the interview. See generally Howes v.

Fields, 132 S. Ct. 1181, 1189 (2012) (compiling the Supreme Court’s “in custody”

cases).

      AFFIRMED.




                                           2